           Case 2:20-cv-02324-APG-VCF Document 83 Filed 04/01/21 Page 1 of 2




1                                    UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                               ***
      GABRIELLE CLARK, individually and as parent
4     and guardian of WILLIAM CLARK, and
      WILLIAM CLARK, individually,
5                                                 2:20-cv-02324-APG-VCF
                         Plaintiff,               ORDER
6
      vs.
7
      STATE PUBLIC CHARTER SCHOOL
8
      AUTHORITY, DEMOCRACY PREP PUBLIC
      SCHOOLS, DEMOCRACY PREP PUBLIC
9     SCHOOLS, INC., DEMOCRACY PREP at the
      AGASSI CAMPUS, DEMOCRACY PREP
10    NEVADA LLC, SCHOOL BOARD of
      Democracy Prep at the Agassi Campus,
11    NATASHA TRIVERS,

12                          Defendants.

13

14          Before the Court is the Request for Hearing (ECF No. 82).

15          Accordingly,

16          IT IS HEREBY ORDERED that the Request for Hearing (ECF No. 82) is GRANTED, a video

17   conference hearing is scheduled for 11:30 AM, April 6, 2021.

18          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,

19   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video

20   conference hearing by noon, April 5, 2021.

21          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

22          INSTRUCTIONS FOR THE VIDEO CONFERENCE

23          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

24   to the participants email provided to the Court.

25          • Log on to the call ten (10) minutes prior to the hearing time.
           Case 2:20-cv-02324-APG-VCF Document 83 Filed 04/01/21 Page 2 of 2




1           • Mute your sound prior to entering the hearing.

2           • Do not talk over one another.

3           • State your name prior to speaking for the record.

4           • Do not have others in the video screen or moving in the background.

5           • No recording of the hearing.

6           • No forwarding of any video conference invitations.

7           • Unauthorized users on the video conference will be removed.

8

9           For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

10   code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

11   time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

12

13          DATED this 1st day of April, 2021.
                                                                  _________________________
14                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25
